No.        Joint Exhibits        Bates/Identifier
      FBA Agreement
1                              PD005574
      ("ASBSA")
      DAB Inventory
2     Adjustments from         AMAZON0008429
      Seller Central
      Email from Diana
      Flores to Seat L et al   AMAZON0002551-
3
      re Inventory             0002552
      Reconciliation
      Email from Diana
      Flores to Sean L dated
4                            AMAZON0002585
      March 28, 2013 re Inv
      Reconciliation
      Rebuttal Report of E.
5                              N/A
      Weiant Williams
      Merchants@Amazon.
6     com Program              N/A
      Agreement
      Morones 5/10/19
7                              N/A
      Expert Report
      12/7/10 Lawcock          AMZ DABP
8
      Email Re: 404 SKUs       00154608 / DX 159
      3/1/19 Schian Email
      Re: Pot Dynamix Ch.
9                              DX 189
      11 Disclosure
      Statement
      4/2/13 Flores Email
10    Re: Inv Reconciliation - AMAZON0002593
      Update - DAB

      4/15/13 Seller Central SHAFFER0287 / DX
11
      Case Details Report    182

      5/7/13 Bellino Email
12    Re: Another Graph        DX 155
      Restricted Product



                         Case 2:13-ap-00799-DPC      Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                    Desc Exhibit A Page 1 of 15
No.                 Trustee Exhibits              Bates/Identifier         Amazon Objection                        Description of Amazon Objection                   Note
      Amazon Services, LLC's Disclosure of
101                                             N/A                  No objection.
      Rebuttal Expert Witnesses
      E. Weiant Williams Perkins Coie
102                                             AMAZON00011043       No objection.
      Engagement Letter
103   The Claro Group Invoice                   AMAZON00011049       No objection.
      Initial Disclosures of Amazon Services,
104                                             N/A                  No objection.
      LLC
                                                                                                      Object to the extent the Trustee seeks to question Mr.
      E. Weiant Williams Handwritten Notes                                                            Williams about the notes redacted on the basis of
105                                             AMAZON00011027       Privilege. FRCP 26(b)(4)(B)-(C).
      re Interviews with Amazon Employees                                                             privilege (draft reports and communications with
                                                                                                      counsel).
                                                                                                        This was Exhibit 10 to Mr. Williams's deposition, which
                                                                                                        Mr. Dangerfield confirmed during the deposition "is a
                                                                     Foundation. FRE 602.
106   Hypothetical Table of M15 data            N/A                                                     report we had made for the purpose of this deposition"
                                                                     Authenticity. FRE 901.
                                                                                                        and that Mr. Williams "won't have seen this report in
                                                                                                        its current form." Williams Dep. at 161:3-13.

                                                                                                        This was Exhibit 11 to Mr. Williams's deposition, which
      Extract of M15 data of seven returned                          Foundation. FRE 602.               Mr. Dangerfield confirmed during the deposition was
107                                             N/A
      units after 12/31                                              Authenticity. FRE 901.             "one you [Mr. Williams] definitely have not seen in this
                                                                                                        format." Williams Dep. at 168:13-19.

                                                                                                        This was Exhibit 22 to Mr. Williams's deposition, which
                                                                     Foundation. FRE 602.               Mr. Dangerfield confirmed during the deposition was
                                                                     Authenticity. FRE 901. This is a   "just a demonstrative exhibit, a little hypothetical table
      Table of Potential Damages - Table 5
108                                             N/A                  duplicate from the joint list.     of potential damages using the categories that you've
      from Williams Rebuttal Report
                                                                     This is also not "Table 5 from"    used in your table one." Williams Dep. at 132:17-22.
                                                                     Mr. Williams's report.             Mr. Dangerfield used the exhibit to "ask . . . some
                                                                                                        hypothetical questions." Id. at 132:21-22.

                                                                                                        Submitting as a standalone document as an exhibit
                                                                                                        from the Williams report is unnecessarily cumulative
                                                                     Cumulative. FRE 403.               when the parties are jointly admitting the report. To
      Adjustment Summary - Exhibit 5 to
109                                             N/A                  Foundation. FRE 602.               the extent the Trustee is attempting to submit exhibits
      Williams Rebuttal Report
                                                                     Authenticity. FRE 901              demonstrating hypotheticals, the Trustee will not be
                                                                                                        able to establish a foundation for those documents or
                                                                                                        their authenticity.




                            Case 2:13-ap-00799-DPC                    Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                                     Desc Exhibit A Page 2 of 15
                                                                                              Submitting as a standalone document an exhibit from
                                                                                              the Williams report is unnecessarily cumulative when
                                                                                              the parties are jointly admitting the report. To the
      Williams reimbursement type summary -
110                                         N/A               Cumulative. FRE 403.            extent the Trustee is attempting to submit exhibits
      Exhibit 4 to Williams rebuttal report
                                                                                              demonstrating hypotheticals, the Trustee will not be
                                                                                              able to establish a foundation for those documents or
                                                                                              their authenticity.

                                                              No objection to the admission
      Amazon Services LLC's Objections and
                                                              of this document, but Amazon
      Responses to the Trustee's Fourth Set
111                                           N/A             maintains the objections
      of Requests for Production of
                                                              asserted in the discovery
      Documents
                                                              responses themselves.
                                                                                                                                                           Trustee will not admit to the
      Declaration of Justin Ice in support of
                                                                                                                                                           admissibiltiy of this exhibit
      Amazon's response to Trustee's Motion
112                                           N/A             No objection.                                                                                and therefore will not agree
      to Preclude "Deep Dive" dated June 5,
                                                                                                                                                           to move it to the joint exhibit
      2015
                                                                                                                                                           list
113   Excerpt from Deep Dive production       AMAZON0009419   No objection.
                                                                                              This document was Exhibit 6 to Justin Ice's deposition
                                                                                              and is apparently based on an analysis by Mr.
                                                              Foundation. FRE 602.
114   Excerpt from Deep Dive Production       N/A                                             Ashworth. Mr. Ice established no foundation or
                                                              Authenticity. FRE 901.
                                                                                              authenticity for the document in his deposition
                                                                                              testimony.
      Notice of Continued Rule 30(b)(6)
                                                                                              The Trustee's 30(b)(6) topics are irrelevant to the issues
115   Deposition to Defendant Amazon          N/A             Relevance. 401.
                                                                                              that the court will consider at trial.
      Services LLC
                                                                                              These are attorney communications that constitute
      Letter from Eric Weiss to Scott Goldberg
                                                              Foundation. 602. Hearsay.       inadmissible hearsay. The Trustee also has not
116   dated October 30, 2018 re Response to N/A
                                                              801, 802.                       designated a witness who will lay a foundation for the
      Trustee Questions
                                                                                              document.
      Amazon Services, LLC's Responses and
      Objections to Trustee Timothy H.
117                                           N/A             No objection.
      Shaffer's Second Set of Discovery
      Requests
      Amazon Services LLC's Amended
      Responses and Objections to Trustee
118                                           N/A             No objection.
      Timothy H. Shaffer's Third Set of
      Discovery Requests




                           Case 2:13-ap-00799-DPC              Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                              Desc Exhibit A Page 3 of 15
                                                                                             Those unpleaded and untimely claims and theories
                                                                                             include for "damaged" inventory, "Refunds Paid by
      Second Supplemental Disclosure                            The disclosure contains
                                                                                             Amazon Not Returned by Customer," and "Sales
119   Statement Pursuant to Fed. R. Bankr. P. N/A               unpleaded and untimely
                                                                                             Proceeds Not Remitted to Potential Dynamix."
      7026                                                      claims and damages theories.
                                                                                             Evidence related to the unpleaded claims may not be
                                                                                             admitted.
      Declaration of Jessica Gibson ISO
                                                                                                 Objecting to the extent the Trustee intends to use the
      Emergency Motion for Relief from
                                                                                                 declaration to relitigate the issue of prohibited
120   Automatic Stay & Opposition to Motion N/A                 Relevance. FRE 401.
                                                                                                 products and the termination of the agreement
      to Compel Amazon to Honor Automatic
                                                                                                 between Amazon and the Debtor.
      Stay
      Declaration of Riley Althauser ISO
                                                                                                 Objecting to the extent the Trustee intends to use the
      Emergency Motion for Relief from
                                                                                                 declaration to relitigate the issue of prohibited
121   Automatic Stay & Opposition to Motion N/A                 Relevance. FRE 401.
                                                                                                 products and the termination of the agreement
      to Compel Amazon to Honor Automatic
                                                                                                 between Amazon and the Debtor.
      Stay
                                                                Object to the Trustee offering
                                                                                                 Object to the admisson of the entire deposition
                                                                the entire deposition
                                                                                                 transcript. The Trustee must provide specific
122   Deposition Transcript of Tash Bachand   N/A               transcript without
                                                                                                 designations for Amazon to be able to make specific
                                                                designations. Local Rule 7016-
                                                                                                 objections.
                                                                1(a)(8).
                                                                Objection to the extent the
                                                                Trustee intends to use the
      Deposition Transcript of Weiant                                                            Mr. Williams will testify live; the use of his deposition
123                                           N/A               transcript for purposes other
      Williams                                                                                   transcript is therefore limited.
                                                                than impeachment. FRCP
                                                                32(a)(2).
      Spreadsheet produced by Amazon to
124   Shaffer in response to 3rd Set of       AMAZON0009752     No objection.
      Discovery Requests
      Spreadsheet produced by Amazon to
125   Shaffer in response to 3rd Set of       AMAZON0010585     No objection.
      Discovery Requests
      Spreadsheet produced by Amazon to
126   Shaffer in response to 3rd Set of       AMAZON0010586     No objection.
      Discovery Request
      Spreadsheet produced by Amazon to
127   Shaffer in response to 3rd Set of       AMAZONJ00010587   No objection.
      Discovery Request
      Spreadsheet produced by Amazon to
128   Shaffer in response to 3rd Set of       AMAZON0010588     No objection.
      Discovery Request
      Spreadsheet produced by Amazon to
129   Shaffer in response to 3rd Set of       AMAZON0010589     No objection.
      Discovery Request


                           Case 2:13-ap-00799-DPC                Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                                Desc Exhibit A Page 4 of 15
      Spreadsheet produced by Amazon to
130   Shaffer in response to 3rd Set of           AMAZON0010590     No objection.
      Discovery Request
                                                                                                                                                            Trustee will not admit to the
                                                                                                                                                            admissibiltiy of this exhibit
131   May 2015 Data Production by Amazon          N/A               No objection.                                                                           and therefore will not agree
                                                                                                                                                            to move it to the joint exhibit
                                                                                                                                                            list
                                                                                                  Amazon amended these responses in its September 20,
      Amazon's Responses to Trustee's 3rd
                                                                                                  2016, responses to the Trustee's third set of discovery
132   Set of Discovery Requests dated April       N/A               Relevance. FRE 401.
                                                                                                  requests. These prior and superseded responses are
      15, 2016
                                                                                                  irrelevant.
      Amazon's Objections & Responses to
                                                                                                  Discovery related to the separate Tre Milano litigation
      Trustee's 3rd Set of Discovery Requests
133                                           N/A                   Relevance. FRE 401.           (the subject of the Trustee's requests for production)
      for Production of Documents re Tre
                                                                                                  are irrelevant to the issues in this case.
      Milano Litigation dated June 30, 2014
      Amazon's Responses & Objections to
134   Trustee's First Set of Discovery Requests   N/A               No objection.
      dated January 13, 2014
      Email from Diana Flores to Schindler-
                                                  AMAZON0005293-
135   Carter re DAB Update urgent dated                             No objection.
                                                  0005294
      April 12, 2013
      Email from Diana Flores to Dan Bellino      AMAZON00006059-
136                                                                 No objection.
      re Inv reconciliation update                0006060
                                                                                                  Does the Trustee intend to submit just the requests?
      8/14/17 Trustee Requests for                                                                Otherwise, the Trustee has indicated that he intends to
137   Production of Documents Propounded          N/A               No objection.                 submit Amazon's responses to these requests, so it is
      Upon Amazon Services, LLC                                                                   unclear why the Trustee would also submit the
                                                                                                  requests as a standalone exhibit.

                                                                                                  These are the Trustee's own statements, not those of a
      Trustee's Responses and Objections to
                                                                    Hearsay. 801, 802. Relevance. party opponent. Many of the Trustee's discovery
138   First Set of Discovery Requests             N/A
                                                                    401.                          responses also relate to now-dismissed causes of action
      Propounded by Amazon Services LLC
                                                                                                  and allegations and are therefore irrelevant.
                                                                                                  These are attorney communications that constitute
                                                                                                  inadmissible hearsay. The Trustee also has not
      Email from Dale Schian to Eric Wiess                          Foundation. 602. Relevance.
139                                               N/A                                             designated a witness who will lay a foundation for the
      dated November 13, 2020                                       401. Hearsay. 801, 802.
                                                                                                  document, and the document is irrelevant to the issues
                                                                                                  at trial.




                            Case 2:13-ap-00799-DPC                   Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                                    Desc Exhibit A Page 5 of 15
                                                                                             This is an attorney communication that constitutes
                                                                                             inadmissible hearsay. The Trustee also has not
      Letter from Scott Goldberg to John S.                    Foundation. 602. Relevance.
140                                           N/A                                            designated a witness who will lay a foundation for the
      Kaplan dated December 31, 2014                           401. Hearsay. 801, 802.
                                                                                             document, and the document is irrelevant to the issues
                                                                                             at trial.
                                                                                             This is an attorney communication that constitutes
                                                                                             inadmissible hearsay. The Trustee also has not
      Letter from John S. Kaplan to Scott                      Foundation. 602. Relevance.
141                                           N/A                                            designated a witness who will lay a foundation for the
      Goldberg dated January 7, 2015                           401. Hearsay. 801, 802.
                                                                                             document, and the document is irrelevant to the issues
                                                                                             at trial.
      Trustee's Initial Disclosure Statement
142                                            N/A             No objection.
      Pursuant to Fed. R. Bankr. P. 7026(A)(1)
      Trustee's First Supplemental Disclosure
143   Statement Pursuant to Fed. R. Bankr. P. N/A              No objection.
      7026(A)(2)(E)
      April 11, 2013 letter from Amazon to
      Potential Dynamix, LLC terminating
144                                           N/A              No objection.                                                                          Not a duplicate
      Merchants@Amazon.com Program
      Agreement
                                                                                             The Trustee has not designated a witness who can
      Communications from Amazon to                            Foundation. FRE 602.
145                                           N/A                                            testify to the authenticity of this document or lay a
      Potential Dynamix, LLC re listings                       Authenticity. FRE 901.
                                                                                             foundation for it.
                                                                                            The declaration contains new and undisclosed
                                                                                            testimony from Ms. Morones that must be excluded
                                                               Improper new and undisclosed
                                                                                            because it does not comply with Federal Rule of Civil
146   Declaration of Serena Morones           N/A              expert testimony. FRCP
                                                                                            Procedure 26(a)(2). It is also not a proper
                                                               26(a)(2).
                                                                                            supplementation of Ms. Morones's testimony under
                                                                                            Federal Rule of Civil Procedure 26(a)(2)(E).

147   FBA "Inventory Adjustments" document N/A                 No objection.                                                                          Not a duplicate
      FBA "Amazon Fulfillment Reports"                         Foundation. FRE 602.          The document contains a graphic whose source is
148                                          N/A                                                                                                      Not a duplicate
      document                                                 Authenticity. FRE 901.        unknown.
      Email from Dan Bellino to Diana Flores
                                                                                             That Amazon removed to the Debtor books that were
149   dated March 11, 2013 re Amazon Book AMAZON0002548        Relevance. FRE 401.
                                                                                             not the Debtor's is irrelevant to the issues at trial.
      Information
      Email from Kelly Steinbrecher to Patrick                                               This email was not used as a deposition exhibit and
150   Gowey dated July 8, 2013 re Launch       AMAZON0009344   Foundation. FRE 602.          none of the witnesses present at trial have personal
      Announcement Statute of Limitations                                                    knowledge of this email.




                            Case 2:13-ap-00799-DPC              Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                               Desc Exhibit A Page 6 of 15
                                                                                         The Trustee has not authenticated the "Internet
      Internet Archive Wayback Machine                                                   Archive" document or disclosed a trial witness who can
                                                                Foundation. FRE 602.
      capture of FBA Lost and Damaged                                                    do so. He also has not designated a trial witness who
151                                        N/A                  Authenticity. FRE 901.
      Inventory Reimbursement Policy dated                                               can provide a proper foundation for the document. This
                                                                Hearsay. FRE 801, 802.
      March 5, 2013                                                                      document is an out of court statement from the
                                                                                         Internet Archive and, as such, it is inadmissible hearsay.
      Letter from Doug Harrington to                                                     Object to the extent the Trustee intends to use the
                                                                                                                                                   Moved to Trustee's list from
      Potential Dynamix LLC dated October                                                letter to relitigate the issue of prohibited products and
152                                         N/A                 Relevance. FRE 401.                                                                Joint List per Amazon's
      22, 2013 re Termination of Amazon                                                  the termination of the agreement between Amazon
                                                                                                                                                   request
      Agreement                                                                          and the Debtor.
                                                                                         This was Exhibit 22 to Mr. Williams's deposition, which
                                                                                         Mr. Dangerfield confirmed during the deposition was
                                                                                         "just a demonstrative exhibit, a little hypothetical table Moved to Trustee's list from
      Hypothetical Table of Potential                           Foundation. FRE 602.
153                                         N/A                                          of potential damages using the categories that you've Joint List per Amazon's
      Damages                                                   Authenticity. FRE 901.
                                                                                         used in your table one." Williams Dep. at 132:17-22.       request
                                                                                         Mr. Dangerfield used the exhibit to "ask . . . some
                                                                                         hypothetical questions." Id. at 132:21-22.
                                                                Foundation. FRE 602.     The document contains a graphic whose source is              Moved to Trustee's list from
154   Amazon diagram of FBA reimbursement N/A                   Authenticity. FRE 901.   unknown. It is also cumulative of portions of other          Joint List per Amazon's
                                                                Cumulative. FRE 403.     documents the Trustee seeks to admit.                        request
                                                                                         This was Exhibit 5 to Ms. Bachand's deposition. She
                                                                                                                                                      Moved to Trustee's list from
                                                                Foundation. FRE 602.     testified that she did not know if "Exhibit 5" was "the
155   Steps re DAB Inventory Reports        N/A                                                                                                       Joint List per Amazon's
                                                                Authenticity. FRE 901.   analysis Ms. Flores would have conducted." Bachand
                                                                                                                                                      request
                                                                                         Dep. at 18:12-15.
      Email from Diana Flores to Cynthia                                                                                                              Moved to Trustee's list from
                                            AMAZON0002499-
156   Williams dated March 6, 2013 re                           No objection.                                                                         Joint List per Amazon's
                                            0002502
      February 21st meeting                                                                                                                           request
      Email from Diana Flores to Riley
                                                                                                                                                      Moved to Trustee's list from
      Althauser & Kunal Kande re DAB        AMAZON0003737-
157                                                             No objection.                                                                         Joint List per Amazon's
      Analysis - Feb 2013 (includes         0003738
                                                                                                                                                      request
      attachment)
      Email from Diana Flores to Rob Callan et                                                                                                        Moved to Trustee's list from
                                               AMAZON0003553-                            That Amazon removed to the Debtor books that were
158   al re Amazon Book Information -                           Relevance. FRE 401.                                                                   Joint List per Amazon's
                                               0003555                                   not the Debtor's is irrelevant to the issues at trial.
      Erroneous Seller Removal                                                                                                                        request
      Email from Diana Flores to Rod Alleman                                                                                                          Moved to Trustee's list from
                                             AMAZON0003572-                              The document is unnecessarily duplicative of
159   et al re DAB Unlimited Reconciliation                     Cumulative. FRE 403.                                                                  Joint List per Amazon's
                                             0003580                                     AMAZON0002574.
      Cases                                                                                                                                           request




                           Case 2:13-ap-00799-DPC                Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                                Desc Exhibit A Page 7 of 15
                                                                                     Object to the extent the Trustee attempts to use the
                                                                                     operating reports to prove the amounts of fees the
                                                                                     Debtor paid; the Trustee has not properly pleaded or
                                                                                                                                             Moved to Trustee's list from
      Monthly Operating Reports from Nov                      Incomplete. FRE 106.   disclosed claims for the disgorgement of fees paid by
160                                         N/A                                                                                              Joint List per Amazon's
      2012 to Oct 2013                                        Relevance. FRE 401.    the Debtor. Under the rule of completeness, the
                                                                                                                                             request
                                                                                     Trustee must submit the entire period of monthly
                                                                                     operating reports that Ms. Morones considered
                                                                                     (beginning in October 2011).

                                                                                     The Trustee has relied on the settlement reports as
                                                                                     evidence of damage for the Trustee's unpleaded and       Moved to Trustee's list from
161   Settlement data files                 N/A               Relevance. FRE 401.    untimely claims/damages theories. The reports are        Joint List per Amazon's
                                                                                     irrelevant because all evidence related to the Trustee's request
                                                                                     unpleaded and untimely claims must be excluded.
      Email from Rod Alleman to Amy
                                                                                                                                             Moved to Trustee's list from
      Johnston etl re DAB Unlimited         AMAZON0002528-                           The document is unnecessarily duplicative of
162                                                           Cumulative. FRE 403.                                                           Joint List per Amazon's
      Reconciliation Cases dated March 6,   0002535                                  AMAZON0002574.
                                                                                                                                             request
      2013
                                                                                                                                             Moved to Trustee's list from
      Email between Gowey and Engdahl
163                                         Amazon0008731     No objection.                                                                  Joint List per Amazon's
      dated May 6, 2013
                                                                                                                                             request
      Email from Lovett Brianne to Diana
                                                                                                                                             Moved to Trustee's list from
      Flores dated march 22, 2013 re DAB
164                                           AMAZON0002615   No objection.                                                                  Joint List per Amazon's
      Unlimited - Inventory Reconciliation
                                                                                                                                             request
      Request
      Email from Anthony Uno to Tom                                                                                                          Moved to Trustee's list from
165   Azzarelli dated May 5, 2011 re Amazon AMAZON0000289     No objection.                                                                  Joint List per Amazon's
      Integration                                                                                                                            request
      Email from Diana Flores to Diana Flores                                                                                                Moved to Trustee's list from
166   dated May 13, 2011 re DAB - James       AMAZON0000555   No objection.                                                                  Joint List per Amazon's
      Thomson input                                                                                                                          request
      Email from Diana Flores to Sean                                                                                                        Moved to Trustee's list from
167   Lawcock dated October 17, 2011 re     AMAZON0001366     No objection.                                                                  Joint List per Amazon's
      Missing Inventory for DAB Unlimited                                                                                                    request

      Email from Brandon Haskell to Patrick                                          Aside from the reference to DAB, this document
                                                                                                                                              Moved to Trustee's list from
      Gowey dated January 28, 2013 re FBA                                            describes future potential changes to FBA reconciliation
168                                          AMAZON0008770    Relevance. FRE 401.                                                             Joint List per Amazon's
      Reconciliation Case/RMS Processing -                                           and reimbursement requests. It is irrelevant to the
                                                                                                                                              request
      Seller Support and FBA Credit Ops Sync                                         Debtor's requests or any other issues at trial.
      Email from Patrick Gowey to Paholrat                                                                                                   Moved to Trustee's list from
169   Nopsittiporn dated January 28, 2013 re AMAZON0008771    No objection.                                                                  Joint List per Amazon's
      DAB Unlimited                                                                                                                          request


                              Case 2:13-ap-00799-DPC           Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                              Desc Exhibit A Page 8 of 15
      Email from Catia Monteiro to Diana
                                                                                                                                                        Moved to Trustee's list from
      Flores dated March 27, 2013 re DAB
170                                          AMAZON0002574   No objection.                                                                              Joint List per Amazon's
      Unlimited (809441551) Reconciliation
                                                                                                                                                        request
      Cases
                                                                                                                                                        Moved to Trustee's list from
171   FBA "Inventory Reports" document       AMAZON0008438   No objection.                                                                              Joint List per Amazon's
                                                                                                                                                        request


                                                                                            The declaration contains new and undisclosed
                                                                                            testimony from Ms. Morones that must be excluded
                                                                                            because it does not comply with Federal Rule of Civil
                                                                                            Procedure 26(a)(2). It is also not a proper
                                                                                            supplementation of Ms. Morones's testimony under
                                                             Improper new and undisclosed Federal Rule of Civil Procedure 26(a)(2)(E).Amazon is
172   Declaration of Serena Morones          N/A             expert testimony. FRCP         unclear whether this is a different declaration than the
                                                             26(a)(2). Cumulative. FRE 403. one that Ms. Morones submitted to the Court on
                                                                                            November 20, 2020, and that Amazon understands the
                                                                                            Trustee is planning to submit as an exhibit. To the
                                                                                            extent it is the same declaration, Amazon objects that it
                                                                                            is unnecessarily cumulative. To the extent this
                                                                                            declaration is a new document, Amazon reserves the
                                                                                            right to lodge any applicable objections once it receives
                                                                                            the document.
      Amazon Fulfillment Reports - from                                                                                                                 Amazon moved from Joint
173
      Amazon Seller Central                  N/A             No objection.                                                                              list to Trustee's list
                                                             Object to the Trustee offering
                                                                                              Object to the admisson of the entire deposition
                                                             the entire deposition
                                                                                              transcript. The Trustee must provide specific
174   Deposition Transcript of Justin Ice    N/A             transcript without
                                                                                              designations for Amazon to be able to make specific
                                                             designations. Local Rule 7016-
                                                                                              objections.
                                                             1(a)(8).
                                                             Object to the Trustee offering
                                                                                              Object to the admisson of the entire deposition
                                                             the entire deposition
                                                                                              transcript. The Trustee must provide specific
175   Deposition Transcript of Jeffery Moore N/A             transcript without
                                                                                              designations for Amazon to be able to make specific
                                                             designations. Local Rule 7016-
                                                                                              objections.
                                                             1(a)(8).

                                                                                              The statements on Ms. Bachand's LinkedIn profile are
                                                                                              out of court statements and are hearsay if offered for
                                                                                              the truth of the matter asserted. Ms. Bachand's
176   LinkedIn Profile for Ms. Bachand       N/A
                                                                                              statements in her personal capacity are also not party
                                                             Hearsay, FRE 801, 802.           admissions because Amazon, not Ms. Bachand, is the
                                                             Foundation, FRE 602.             party opponent. Further, the Trustee has not laid
                                                             Authenticity, FRE 901.           foundation to authenticate this printout.


                            Case 2:13-ap-00799-DPC            Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                             Desc Exhibit A Page 9 of 15
177   Trial Declaration of Serena Morones   N/A
                                                     Objections reserved




                           Case 2:13-ap-00799-DPC    Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                    Desc Exhibit A Page 10 of 15
No.           Amazon Exhibits                 Bates/Identifier        Trustee Objection   Description of Trustee Objection   Note
201   07/09/13 Complaint                  DX 171                   No objection
202   Morones Invoices                    PD008443                 No objection
      12/14/10 Reilly Email Re: Listing   AMZ_DABP_00154436 /
203                                                                Relevance. FRE 401.
      Errors                              DX 188
      1/13/11 Soder Email Re: 404         AMZ_DABP_00155332 /
204                                                                Relevance. FRE 401.
      SKU's                               DX 189
      1/14/11 Azzarelli Email Re:         AMZ_DABP_00155315 /
205                                                                Relevance. FRE 401.
      Further Sku Miscreation             DX 110
      1/21/11 Reilly Email Re: .missing   AMZ_DABP_00155871 /
206                                                                Relevance. FRE 401.
      SKUs                                DX 190
                                          AMZ DABP 00152661 / DX
207   7/15/11 Reilly Email Re:                                     Relevance. FRE 401.
                                          191
      7/31/11 Schmidt v. Potential
208                                                                Relevance. FRE 401.
      Dynamix Complaint                   DX 152
209   12/19/11 Schmidt Declaration                                 Relevance. FRE 401.
                                          DX 151
      5/8/12 Lawcock Email Re: Case
210                                                                Relevance. FRE 401.
      58103781                            DX 135
      8/14/12 Bellino Email Re:
211   Important: Fulfillment by           DX 145                   Relevance. FRE 401.
      Amazon Defective Units
      8/22/12 Bellino Email Re: Your
212                                       DX 146                   Relevance. FRE 401.
      Amazon.com Inventory
      9/6/12 Bellino Email Re: Your
213                                       DX 147                   Relevance. FRE 401.
      Amazon.com Inventory
      12/10/12 Bellino Email Re: Full     AMZ_DABP_00191117 /
214                                                                Relevance. FRE 401.
      Audit Amazon                        DX 179
      FBA Inventory Overview 2008,
                                          AMZ_DABP_00191118 /
215   2009, 2010, 2011 Spreadsheet                                 Relevance. FRE 401.
                                          DX 180
      PDF
      12/15/12 Shaffer Email Re: Full
216                                       DX 181                   No objection
      Amazon Audit
      12/20/12 Lawcock Email Re:
                                          AMZ_DABP_00191420 /
217   2012 Audit Up to December 18th                               Relevance. FRE 401.
                                          DX 165
      Added to Case 80244611



                       Case 2:13-ap-00799-DPC               Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                           Desc Exhibit A Page 11 of 15
      1/2/13 Lawcock Email Re: DAB      AMZ_DABP_00007958 /
218                                                              Relevance. FRE 401.
      Update 2013                       DX 162
      1/22/13 Bellino Email Re:
219   Remittance Advice for 1/9 and     AMZ_DABP_00175343        No objection
      1/10
      2/12/13 Meeting with Amazon
220                                     DX 154                   No objection
      Agenda and Emails
      2/13/13 DAB Email Re:
221   Important: Fulfillment by         DX 137                   Relevance. FRE 401.
      Amazon Defective Units
222   3/12/13 Disclosure Statement      DX 140                   Relevance. FRE 401.
      3/13/13 Lawcock Email Re: FBA     AMZ_DABP_ 00190463 /
223                                                              Relevance. FRE 401.
      Inventory Summaries               DX 177
      FBA Inventory Overview 2008,
                                        AMZ_DABP_00190464/
224   2009, 2010, 2011 Spreadsheet                               Relevance. FRE 401.
                                        DX 178
      PDF
      3/18/13 First Application for
225   Allowance and Payment of          DX 173                   Relevance. FRE 401.
      Compensation to Trustee
      4/23/13 Bellino Email Re:
                                        AMZ DABP 00195389 / DX
226   Revenues, Actual and Projected,                          Relevance. FRE 401.
                                        130
      Feb - Apr 2013
227   Revenues 2013 Spreadsheet PDF DX 131                       Relevance. FRE 401.
      4/23/13 Azzarelli Email Re:
                                        AMZ DABP 00195392 / DX
228   Revenues, Actual and Projected,                          Relevance. FRE 401.
                                        132
      Feb - Apr 2013
      5/7/13 Notice of Filing Chapter   SHAFFER0013 / DX 6 / DX
229                                                             Relevance. FRE 401.
      11 Trustee's Report               143
      7/9/13 Azzarelli Email Re: Aged
230                                                              Relevance. FRE 401.
      Inventory Project Summer Clean
                                        DX 121
      9/18/13 Order Denying
      Trustree's Motion for Summary
231   Judgment and Granting             Bankruptcy ECF No. 364   Relevance. FRE 401.
      Amazon's Cross Motion for
      Sumary Judgment


                      Case 2:13-ap-00799-DPC              Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                         Desc Exhibit A Page 12 of 15
      10/24/14 Second Application for
232   Allowance and Payment of        DX 174                  Relevance. FRE 401.
      Compensation to Trustee
      4/14/17 Trustee Response to
233   Amazon Second Discovery         N/A                     No objection
      Requests
234   3/13/18 Cone Retention Letter    N/A                    Relevance. FRE 401.
      4/16/18 Goldberg Email Re:
235                                    Shaffer19001533        Relevance. FRE 401.
      Ashworth Visit 4/18
      5/18/18 Goldberg Email Re:
236                                                           Relevance. FRE 401.
      Status                           Shaffer19001612
      5/29/18 Ashworth Email Re:
237                                    PD007046               Relevance. FRE 401.
      Power BI Reconciliation Tab
      5/30/18 Cone Email Re: Call
238                                    Shaffer19001941        Relevance. FRE 401.
      Follow-Up
      6/1/18 Cone Email Re: Call
239                                    Shaffer19001949        Relevance. FRE 401.
      Follow-Up #2
      8/10/18 Goldberg Email Re:
240   Monthly Operating Reports for    Shaffer19002100        Relevance. FRE 401.
      Stay Violation Damages
      5/8/19 Cone Email Re: Amazon                            Relevance. FRE 401.
241   Termination Letter 90 days and   Shaffer19002812        Privilege. FRCP 26(b)(4)(B)-
      related matters                                         (C).
      5/9/19 Ashworth Email Re:
242   Requested vs. Completed          PD761602               Relevance. FRE 401.
      Removals Over Time
      5/9/19 Ashworth Email Re:
243                                    PD008304 / DX 201      Relevance. FRE 401.
      Settlement Report Question
      7/1/19 Trustee Response to
244   Amazon Third Discovery           N/A                    Foundation. FRE 602.
      Requests
                                                              Relevance. FRE 401.
      Auto Unsellable Removal Setting                         Foundation. FRE 602. FRE
245                                   N/A
      Screenshot                                              408. Authenticity. FRE
                                                              901.




                      Case 2:13-ap-00799-DPC              Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                         Desc Exhibit A Page 13 of 15
                                                             Foundation. FRE 602.
      Auto Aged Removal Setting
246                                    N/A                   Failure to disclose. FRCP
      Screenshot
                                                             26(a).
                                                             Foundation. FRE 602.
247   Settlement Report Txt File       AMAZON00010990        Failure to disclose. FRCP
                                                             26(a).
                                                             Foundation. FRE 602.
248   Settlement Report Txt File       AMAZON00010992        Failure to disclose. FRCP
                                                             26(a).
                                                             Foundation. FRE 602.
249   Settlement Report Txt File       AMAZON00010991        Failure to disclose. FRCP
                                                             26(a).
                                                             Foundation. FRE 602.
250   Settlement Report Txt File       AMAZON00010993        Failure to disclose. FRCP
                                                             26(a).
                                                             Foundation. FRE 602.
251   Settlement Report Txt File       AMAZON00010994        Failure to disclose. FRCP
                                                             26(a).
252   Settlement Report Txt File       AMAZON00010995        No objection
                                                             Foundation. FRE 602.
      Settlement Reports Screenshot
253                                    DX 202                Failure to disclose. FRCP
      Exhibit
                                                             26(a).
                                                             Foundation. FRE 602.
254   Settlement Data Pulls Chart      DX 203                Failure to disclose. FRCP
                                                             26(a).
                                                             No objection to use as
255
      Case Chronology                  N/A                   demonstrative only
      Maximum Ending Inventory                               No objection to use as
256
      Exhibit                          N/A                   demonstrative only
      Morones's Compounding Errors                           No objection to use as
257
      Exhibit                          N/A                   demonstrative only
      Unpleaded, Untimely Claims                             No objection to use as
258
      Chart                            N/A                   demonstrative only
      Trial Declaration of E. Weiant
259
      Williams                         N/A                   Objections reserved
      FBA Lost and Damaged                                   Foundation. FRE 602.
260
      Inventory Policy                 Williams DX 14        Authenticity. FRE 901.



                       Case 2:13-ap-00799-DPC            Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                        Desc Exhibit A Page 14 of 15
      ACQAIAI Inventory Adjustment                         Foundation. FRE 602.
261
      Item Document                  Williams DX 20        Authenticity. FRE 901.




                     Case 2:13-ap-00799-DPC            Doc 332-1 Filed 02/05/21 Entered 02/05/21 22:52:33
                                                      Desc Exhibit A Page 15 of 15
